DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 11/7/2022, in which claims 34 and 38 were cancelled, claims 1, 17, 20-22, 24, 35-37, 42 and 44-49 were amended, and claim 51 was newly added.  
It is noted that the amendment to the claims filed on 11/7/2022 does not comply with the requirements of 37 CFR 1.121(c) because each claim was not provided with the proper status identifier.  Claims 26, 29 and 32 should have the status identifier “Withdrawn.”  However, in the interest of compact prosecution, the amendment to the claims has been entered.
Claims 1, 17-26, 29, 32, 35-37 and 39-51 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group 2, and the species of Omomyc as the mutant polypeptide, KRAB as the repressor domain, and SEQ ID NO: 29 and the fusion polynucleotide in the reply filed on 1/28/2022 is acknowledged.
The restriction requirement between Groups 1-3 was withdrawn in the Office action mailed 6/8/2022.  Groups 1-3 are now Group I.  The restriction requirement between Groups 4 and 5 was withdrawn in the Office action mailed 6/8/2022.  Groups 4 and 5 are now Group II.  The restriction requirement between Groups 1-3 (now Group I), Groups 4-5 (now Group II), and Group 6 (now Group III) is maintained.  The species election requirement is maintained.
Claims 26, 29 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.
	Claims 1, 17-25, 35-37, 39-51 are under consideration.

Specification
The use of the term LIPOFECTAMINE (paragraphs [0120] and [0129]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments - Specification
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. The response does not provide any arguments traversing the objection and no amendment has been made.  Thus, the objection to the specification is maintained for the reasons of record.

Response to Arguments - Claim Objections
	The objections to claims 21, 35-37, 42 and 46-49 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/7/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

The following rejection was made in the Office action mailed 6/8/2022, and has been rewritten as necessitated by the amendment filed 11/7/2022:
Claims 22 and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 22 is drawn to a cell comprising the polynucleotide of claim 17.  Claim 23 depends from claim 22 and limits the cell to a cancer cell.  The specification teaches that the cells are present in vivo in a subject or organism, which is a human (e.g., paragraphs [0100] and [0108]).  Thus, the cells read on a human being, which is nonstatutory subject matter.

	The following is a new rejection, necessitated by the addition of claim 51 in the reply filed 11/7/2022:
Claim 51 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 51 is drawn to a cell comprising the fusion polypeptide of claim 1.  The specification teaches that the cells are present in vivo in a subject or organism, which is a human (e.g., paragraphs [0100] and [0108]).  Thus, the cells read on a human being, which is nonstatutory subject matter.

Response to Arguments - 35 USC § 101
With respect to the rejection of claims 22 and 23 under 35 U.S.C. 101 and section 33(a) of the America Invents Act, Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
The response asserts that the claimed cell is not naturally occurring and is thus directed to patentable subject matter.
This argument is not found persuasive.  The claims were not rejected under 35 U.S.C. 101 as being directed to a product of nature.  The claims stand rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  Human organisms are not patentable subject matter even when they contain cells that are not a product of nature.  See MPEP 2105(III), which makes it clear that human organisms are nonstatutory subject matter.
Thus, the rejection is maintained.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following rejections are new rejections, necessitated by the amendment filed 11/7/2022:
Claims 17-25, 35-37 and 39-50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends from claim 1 and recites “A polynucleotide comprising a nucleic acid sequence encoding the fusion polypeptide of claim 1.”  Claim 1 is drawn to a fusion polypeptide.  Claim 17 is drawn to a nucleic acid encoding the fusion polypeptide.  The claim no longer includes the polypeptide as part of the product.  Thus, it does not include all of the limitations of the claim from which it depends.  The polypeptide is substituted for a polynucleotide.  Claims 18-25, 35-37 and 39-50 depend from claim 17 and are rejected for the same reason.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 is drawn to “A pharmaceutical composition comprising the polynucleotide of claim 17.”  The claim fails to further limit the polynucleotide of claim 17.  No elements in addition to the polynucleotide of claim 17 are present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments - 35 USC § 112
The rejection of claims 34 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 11/7/2022.
	The rejection of claims 1, 17-20, 22-25, 35-37, 40 and 42-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/7/2022.
The rejection of claim 34 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 11/7/2022.
	The rejections of claims 20, 22 and 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/7/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17-22, 24, 25, 35, 40-46, 49 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berns et al (Oncogene, Vol. 15, pages 1347-1356, 1997; see the entire reference), as evidenced by Bretones et al (Biochimica et Biophysica Acta, Vol. 1849, pages 506-516, 2015), and Conti et al (Structure, Vol. 8, No. 3, pages 329-338, March 2000).  This is a new rejection, necessitated by the amendment filed 11/7/2022.
Regarding claim 1, Berns et al teach a fusion polypeptide comprising a mutant of c-Myc and a transcriptional repression domain of Mad, where the fusion polypeptide is called MadMyc (e.g., page 1348, left column, 3rd full paragraph; Fig. 1a).
Bretones is cited only to provide evidence that the c-Myc mutant of Berns et al is a dominant negative mutant (e.g., page 508, paragraph bridging columns; citation 83).
Regarding claims 17, 24 and 35, Berns et al teach a polynucleotide encoding the fusion protein (e.g., page 1354, Plasmids; Fig. 1).
Regarding claim 18, Berns et al teach transient transfection of the expression plasmid encoding MadMyc into NIH3T3 cells (e.g., page 1348, left column, 3rd full paragraph; Fig. 1), where the nucleic acid is transcribed to mRNA encoding the fusion protein.
Regarding claims 19 and 21, Berns et al teach the polynucleotide is a plasmid DNA expression vector (e.g., page 1354, Plasmids; Fig. 1).
Regarding claim 20, Berns et al each a composition comprising the plasmid DNA expression vector and calcium phosphate transfection reagent (e.g., page 1354, Plasmids; page 1354, Cell cycle analysis; Fig. 1).
Regarding claim 22, Berns et al each an NIH3T3 cell comprising the polynucleotide (e.g., Fig. 1).
Regarding claim 25, Berns et al teach a composition comprising the plasmid DNA expression vector and reagents for transfection by a calcium phosphate transfection technique (e.g., page 1354, Plasmids; page 1354, Cell cycle analysis; Fig. 1).   The composition is suitable for administration to live cells.
Regarding claim 40, Berns et al teach that the mutant c-Myc polypeptide is an N-terminal truncated polypeptide (e.g., Fig. 1a).
Regarding claim 41, Berns et al teach that the mutant c-Myc polypeptide does not contain the transactivation domain of c-Myc (e.g., page 1348, left column, 3rd full paragraph; Fig. 1a).
	Regarding claim 42, Berns et al teach that the  mutant c-Myc contains a mutant C-terminus domain by the addition of a myc monoclonal antibody 9E10-tag (e.g., page 1354, Plasmids).
	Regarding claim 43, Berns et al teach a fusion of the Mad repression domain and the mutant c-Myc protein, where the two are linked via a peptide bond linker (e.g., page 1348, left column, 3rd full paragraph; Fig. 1).
	Regarding claims 44 and 45, Berns et al teach the polynucleotide further comprising a functional domain, which is a myc monoclonal antibody 9E10-tag, which is detectable with 9E10 antibody and is a protein-protein interaction domain (e.g., page 1354, Plasmids).
Regarding claim 46, Berns et al teach the polynucleotide encoding the fusion protein, which comprises amino acids 264-439 of c-Myc (e.g., page 1354, Plasmids; Fig. 1).
	Conti et al is cited only to show that this portion contains the nuclear localization signal of c-Myc, specifically amino acids 320-328 (page 330, 2nd full paragraph).
	Regarding claim 49, Berns et al teach that the polynucleotide encoding the c-Myc polypeptide is 3’ of the nucleic acid sequence encoding the transcriptional repression domain (e.g., Fig. 1).
Regarding claim 51, Regarding claim 22, Berns et al each an NIH3T3 cell comprising the fusion polypeptide (e.g., Fig. 1).
	
Response to Arguments - 35 USC § 102
The rejection of claims 34 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Soucek et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/7/2022.
	The rejection of claims 1, 17-20, 22, 35, 39-43 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Soucek et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/7/2022.
The rejection of claim 34 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Girdlestone et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/7/2022.
	The rejection of claims 1, 17-20, 22-25, 35-37, 40-45 and 49 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Girdlestone et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/7/2022.
The rejection of claim 34 under 35 U.S.C. 102(a)(1) as being anticipated by Ayer et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/7/2022.
	The rejection of claims 1, 17-20, 22, 24, 25, 35, 42-46 and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Ayer et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/7/2022.
The rejection of claim 34 under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al is moot in view of Applicant’s cancellation of the claims in the reply filed 11/7/2022.
	The rejection of claims 1, 17-20, 22-25, 35, 40, 41, 43-45, 47 and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 11/7/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17-25, 35-37, 39-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Soucek et al (US Patent Application Publication No. 2022/0152179 A1; see the entire reference) in view of Kim et al (US Patent Application Publication No. 2005/0032186 A1; see the entire reference).  This is a new rejection, necessitated by the amendment filed 11/7/2022.
	Regarding claim 1, Soucek et al teach Omomyc, which is a dominant-negative MYC mutant comprising the b-HLH-LZ domain of Myc and harboring four amino acid substitutions in the leucine zipper (e.g., paragraph [0007]).  Soucek et al teach that the sequence of SEQ ID NO: 1 corresponds to the Omomyc protein sequence (e.g., paragraphs [0063]-[0064]).  Soucek et al teach a conjugate comprising the sequence of SEQ I DNO: 1, where the fusion protein comprises a functional domain derived from a different protein, such as a cell penetrating peptide sequence (e.g., paragraphs [0013]-[0014] and [0106]-[0107]).  Soucek et al teach that Omomyc is capable of binding to E-boxes to block Myc-dependent transactivation and to strengthen Myc trans-repression activity (e.g., paragraphs [0007]-[0008]).  
	Regarding claims 17, 35-37, 39-45 and 47-49, Soucek et al teach a polynucleotide comprising encoding the chimeric or fusion polypeptide (e.g., paragraphs [0015]-[0017], [0045] and [0138]).
	Regarding claim 18, Soucek et al teach the polynucleotide is RNA (e.g., paragraphs [0138]-[0140]).
	Regarding claim 19, Soucek et al teach the polynucleotide is DNA (e.g., paragraphs [0138]-[0140]).
	Regarding claim 20, Soucek et al teach the polynucleotide in a composition comprising a delivery vehicle (e.g., paragraphs [0141] and [0246]).
	Regarding claim 21, Soucek et al teach an expression vector comprising the polynucleotide (e.g., paragraph [0140]).
	Regarding claims 22 and 51, Soucek et al teach a cell comprising the polynucleotide, which expresses the polypeptide (e.g., paragraphs [0045] and [0141]).
	Regarding claim 23, Soucek et al teach the cell is a cancer cell, such as a HeLa cell (e.g., paragraph [0144]).
	Regarding claims 24 and 25, Soucek et al teach a pharmaceutical composition comprising the polynucleotide and a pharmaceutically acceptable excipient (e.g., paragraphs [0019], [0224], [0242] and [0236]).
	Regarding claim 46, Soucek et al teach that the encoded protein comprises a nuclear localization signal (NLS), which is an endogenous NLS of Myc (e.g., paragraphs [0118]-[0119] and [0124]).
	Soucek et al do not teach the Omomyc fusion polypeptide further a repression domain, or two repression domains, such as KRAB domains.  Soucek et al do not teach the nucleic acid sequence encoding Omomyc 5’ or 3’ to the nucleic acid sequence encoding the repressor domain.
Kim et al teach that effector domains, such as repression domains, retain their function when transferred to DNA-binding domains of heterologous transcription factors (e.g., paragraph [0003]).  Kim et al teach that a repression domain can be fused to a DNA binding domain (e.g., paragraphs [0109] and [0299]).  Kim et al teach that DNA binding domains that can be used include DNA binding domains other than zinc finger domains, such as helix-loop-helix domains (e.g., paragraph [0102]).  Kim et al teach that an exemplary DNA binding domain is the KRAB domain (e.g., paragraphs [0110]-[0111).  Kim et al teach a polynucleotide encoding the fusion protein where the sequence encoding the DNA binding domain is 5’ or 3’ to the KRAB domain (e.g., paragraphs [0235] and [0294]).  Kim et al teach that zinc finger fusion proteins binding to VEGF-A gene and comprising the KRAB repression domains are potent repressors of VEGF-A expression (e.g., paragraph [0325]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Omomyc fusion protein and polynucleotide encoding the fusion protein of Soucek et al to include the KRAB repression domain taught by Kim et al, where the repression domain is encoded 5’ or 3’ to the Omomyc DNA binding domain, because Soucek et al teach that it is within the skill of the art to make an Omomyc fusion protein, or polynucleotide encoding the fusion protein, where the fusion protein functions to block expression by Myc from E-boxes, and Kim et al teach that a repression domain, such as a KRAB domain, can be fused to either side of a DNA binding domain, such as a helix-loop-helix domain.  Soucek et al teach that Omomyc contains a helix-loop-helix (HLH) domain, and Kim et al teach that effector domains can be transferred to heterologous DNA binding domains while retaining their function.  Thus, one would have had a reasonable expectation of success in making the fusion polypeptide comprising the KRAB domain, and the polynucleotide encoding the polypeptide.  One would have made such a modification in order to provide the benefit of providing a fusion protein that actively represses transcription at E-boxes.  Furthermore, it would have been obvious to include a second KRAB repression domain.  One would expect the inclusion of a second KRAB domain to result in a fusion protein with the same repression properties.
One would have been motivated to make such a modification in order to receive the expected benefit of providing a polypeptide, and polynucleotide encoding the polypeptide that functions as a potent transcriptional repressor as taught by Kim et al.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699